U.S. Bank N.A. v Callender (2019 NY Slip Op 07805)





U.S. Bank N.A. v Callender


2019 NY Slip Op 07805


Decided on October 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SHERI S. ROMAN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2017-00491
 (Index No. 11289/14)

[*1]U.S. Bank National Association, etc., respondent,
vCarol Callender, et al., appellants, et al., defendants.


Biolsi Law Group, P.C., New York, NY (Aveet Basnyat and Steven Alexander Biolsi of counsel), for appellants.
Knuckles, Komosinski & Manfro, LLP, Elmsford, NY (Loretta Carty of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Carol Callender and Wayne Callender appeal from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered November 17, 2016. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against those defendants, to strike their answer, and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (see CPLR 5501[a][1]; U.S. Bank Natl. Assn. v Callender, __ AD3d __ [Appellate Division Docket No. 2017-10579; decided herewith]).
SCHEINKMAN, P.J., ROMAN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court